DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/12/2022. Claims 7-15, and 17-20 remain pending and are being examined in the current office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
916 in Figure 9.
1008 in Figure 10.
1310 in Figure 13.
1404 in Figure 14.
1710 in Figure 17.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10, and 13 are objected to because of the following informalities:  
Claim 10, line 4, “a telescoping handle assembly disposed on the back side, and comprising”, should read “a telescoping handle assembly disposed on the back side, 
Claim 13, line 1, “a swivel a lower end”, should read, “a swivel on the lower end.”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 7-9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20060076203 A1), in view of Vu (US 20090272779 A1).

	Regarding Claim 7, Miller discloses a luggage case (105), comprising: 
A case body (105) having a front side (106), a back side (1 in Modified Figure 1 below), a top (108), and a bottom (2 in Modified Figure 1 below); at least one pair of wheel components (140) disposed at the bottom of the case body (105). (Figs. 1-3A; [0028])
A telescoping handle assembly (100) disposed on the back side (2 in Modified Figure 1 below), comprising: 4Appln. No. 16/851,799Response dated July 12, 2022Reply to Office Action of May 12, 2022Docket No. FAIVUS_20_NPA1a telescoping extension (110) disposed in a channel (3 in Modified Figure 1 below) in the back side (2 in Modified Figure 1 below) of the case body (105), and being telescopically extendible therefrom (wherein Miller teaches a telescopic handle assembly (100)), the telescoping extension having a distal end (150); a horizontal cross member (120) coupled to the distal end (50) of the telescoping extension (110) at a center (Fig. 2) of the horizontal cross member (120), the horizontal cross member (120) further having a first end and a second end opposite the first end (wherein the horizontal cross member (120) has opposing ends). (Figs. 1-5A; [0029] – [0031])

	Miller does not teach a first shoulder hook coupled to the horizontal cross member at the first end of the horizontal cross member; and a second shoulder hook coupled to the horizontal cross member at the second end of the horizontal cross member, wherein the first shoulder hook and the second shoulder hook each have an arcuate shape.

	Vu further teaches a first shoulder hook (28) coupled to a horizontal cross member (24) at the first end of the horizontal cross member (24); and a second shoulder hook (28) coupled to the horizontal cross member (24) at the second end of the horizontal cross member (wherein a shoulder hook is on either end of the horizontal cross member (24)), wherein the first shoulder hook (28) and the second shoulder hook each have an arcuate shape (wherein shoulder hooks (28) can be seen having an arcuate shape). (Figs. 1-5; [0072])


    PNG
    media_image1.png
    25
    24
    media_image1.png
    Greyscale
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Miller, and substitute the handle for arcuate shoulder hooks as taught by Vu. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a handle for arcuate shoulder hooks in order to provide the user with hands-free maneuverability of the luggage case.

    PNG
    media_image2.png
    28
    26
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    29
    22
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    28
    24
    media_image4.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image5.png
    27
    26
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image6.png
    525
    290
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    31
    155
    media_image7.png
    Greyscale

	Regarding Claim 8, Miller, modified above, discloses all of the elements of the invention described in claim 7 above;
	Miller further discloses wherein the horizontal cross member (120) is connected to the distal end (150) of the telescoping extension (110) via a swivel connection that allows the horizontal cross member (120) to rotate around an axis (130) of the telescoping extension (110). (Figs. 5-5A; [0038] – [0040])

	Regarding Claim 9, Miller, modified above, discloses all of the elements of the invention described in claim 7 above except; wherein the luggage case further comprises a first pocket in which to receive the first shoulder hook and a second pocket in which to receive the second shoulder hook.
	Wherein Miller teaches a pocket (3 in Modified Figure 1 above) for storing a horizontal member (120). (Wherein Miller teaches a retracted position). (Figs. 1-3; [0027])
	Vu further teaches first and second shoulder hooks (28) in a stowed position (Fig. 5). (Figs. 1-5; [0077])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case with a handle pocket as taught by Miller, modified above, and substitute the handle for arcuate shoulder hooks as taught by Vu. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a handle for arcuate shoulder hooks in order to provide the user with hands-free maneuverability of the luggage case. 
	Additionally, in virtue of duplication of parts, it would have been prima facie obvious to duplicate a retention pocket to accommodate each shoulder hook when they are stowed in the retracted position, in order for the user to retain the handles within the profile of the luggage when the user intends to stow the luggage.

	Regarding Claim 15, Miller discloses a luggage case (105), comprising: 6Appln. No. 16/851,799 Response dated July 12, 2022 Reply to Office Action of May 12, 2022 
Docket No. FAIVUS_20_NPA1 A case body (105) having a front side (106), a back side (1 in Modified Figure 1 above), a top (108), and a bottom (2 in Modified Figure 1 below); at least one pair of wheel components (140) disposed at the bottom of the case body (105). (Figs. 1-3A; [0028])
A telescoping handle assembly (110) disposed at the center (Fig. 2) of the back side (1 in Modified Figure 1 above) of the luggage case (105), and comprising a handle (120) assembly that collapses (wherein Miller teaches the telescopic assembly retracts) into a portion of a wall (3 in Modified Figure 1 above) of the luggage case (105) and extends therefrom to any one of different selectable lengths (wherein Miller teaches the telescopic handle can be “extensible from a retracted position”). (Figs. 1-3A; [0027])

	Miller does not teach the telescoping assembly include a pair of arcuate shoulder hooks that can swivel from a storage position to a towing position; wherein each of the pair of arcuate shoulder hooks are mounted on an opposing end of a horizontal cross member that is connected at a center of the horizontal cross member to a distal end of a telescoping extension.
	
	Vu further teaches a telescoping assembly (wherein Vu teaches “Torso bar 18 preferably is adjustable lengthwise to accommodate different user comfort levels”), including a pair of arcuate (as seen in Fig. 1) shoulder hooks (28) that can swivel from a storage position (Fig. 5) to a towing position (Figs. 1-3); wherein each of the pair of arcuate shoulder hooks (28) are mounted on an opposing end of a horizontal cross member (24) that is connected at a center (C in Modified Figure 2 below) of the horizontal cross member (24) to a distal end of a telescoping extension (18). (Figs. 1-5; [0072], [0074])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Miller, and substitute the handle for arcuate shoulder hooks as taught by Vu. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a handle for arcuate shoulder hooks in order to provide the user with hands-free maneuverability of the luggage case.

    PNG
    media_image8.png
    408
    526
    media_image8.png
    Greyscale

	Regarding Claim 17, Miller, modified above, discloses all of the elements of the invention described in claim 15 above; wherein the telescoping extension collapses into a channel formed in a wall of the luggage case at the back side of the luggage case.
	Miller further teaches wherein the telescoping extension (110) collapses into a channel formed (3 in Modified Figure 1 above) in a wall (1 in Modified Figure 1 above) of the luggage case (105) at the back side (1 in Modified Figure 1 above) of the luggage case (105). (Figs. 1-3A; [0028], [0030])

Claims 10, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20060076203 A1), in view of Vu (US 20090272779 A1), and further in view of Tsai (US 5884362 A1).

	Regarding Claim 10, Miller, modified above, discloses all of the elements of the invention described in claim 7 above except; wherein the telescoping extension comprises a pivot point between an upper portion of the telescoping extension and a lower portion of the telescoping extension, wherein the upper portion of the telescoping extension includes the distal end of the telescoping extension.
	Wherein Miller teaches an upper portion (5 in Modified Figure 1 above) of a telescoping extension (110) and a lower portion (4 in Modified Figure 1 above) of a telescoping extension (110). (Figs. 1-3A; [0027])
	Tsai further teaches wherein the telescoping extension (21, 23) comprises a pivot point (36) between an upper portion (23) of the telescoping extension and a lower portion (21) of the telescoping extension, wherein the upper portion (23) of the telescoping extension includes the distal end (24) of the telescoping extension. (Figs. 5, 11; Col. 2, Lines 1-8; Col. 2, Lines 38-40)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Miller, and provide for the pivot point as taught by Tsai. When applying prior art elements according to known methods to yield predictable results; one would be motivated to incorporate a pivot within the telescopic handle assembly in order to provide for a pivotable assembly and provide for a handle that can comfortably accommodate a variety of different user heights and postures.

	Regarding Claim 13, Miller, modified above, discloses all of the elements of the invention described in claim 10 above except; further comprising a swivel on the lower end of the upper portion of the telescoping extension connected at the pivot point that swivels about an axis of the upper portion of the telescoping extension.
	Tsai further teaches a telescopic assembly (21, 23) further comprising a swivel (36) on the lower end of the upper portion (23) of the telescoping extension connected at the pivot point (36) that swivels about an axis (A in modified Fig. 11 below) of the upper portion (23) of the telescoping extension. (Figs. 5, 11; Col. 2, Lines 1-8; Col. 2, Lines 38-40)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Miller, and provide for an upper telescoping extension swiveling about an axis at a pivot point as taught by Tsai. When applying prior art elements according to known methods to yield predictable results; one would be motivated to incorporate an upper telescoping extension swiveling about an axis at a pivot point within the telescopic handle assembly in order to provide for a pivotable assembly and provide for a handle that can be configured to comfortably accommodate a variety of different user heights and postures.


    PNG
    media_image9.png
    29
    23
    media_image9.png
    Greyscale

    PNG
    media_image2.png
    28
    26
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image10.png
    22
    26
    media_image10.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: connector]
    PNG
    media_image11.png
    584
    458
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    26
    165
    media_image12.png
    Greyscale


	Regarding Claim 14, Miller, modified above, discloses all of the elements of the invention described in claim 10 above except; further comprising a brace member coupled at a first end to the upper portion of the telescoping extension and at a second end to the lower portion of the telescoping extension, wherein the brace member is configured to fix the upper and lower portions of the telescoping extension at a selected angle relative to each other.
	Tsai further teaches a brace member (34) coupled at a first end (5 in Modified Figure 11 above) to the upper portion (23) of the telescoping extension (21, 23) and at a second end (6 in Modified Figure 11 above) to the lower portion (21) of the telescoping extension (21, 23), wherein the brace member (34) is configured to fix the upper (21) and lower portions (23) of the telescoping extension (21, 23) at a selected angle relative to each other (through the use of recesses (341), a spring (354), and a bearing (353)). (Figs. 5, 11; Col. 2, Lines 38-55) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Miller, and provide a brace member for securing an angle as taught by Tsai. When applying prior art elements according to known methods to yield predictable results; one would be motivated to incorporate a brace member for the pivoting telescopic extensions, in order for the user to securely align the telescopic extension members in an angle that provides favorable ergonomics for use.

	Regarding Claim 18, Miller, modified above, discloses all of the elements of the invention described in claim 17 above except; wherein the telescoping extension comprises an upper portion and a lower portion, wherein the upper and lower portions are coupled at a pivot point.
	Tsai further teaches wherein the upper (21) and lower portions (23) are coupled at a pivot point (36). (Figs. 5, 11; Col. 2, Lines 1-8; Col. 2, Lines 38-40)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Miller, and provide for the pivot point as taught by Tsai. When applying prior art elements according to known methods to yield predictable results; one would be motivated to incorporate a pivot within the telescopic handle assembly in order to provide for a pivotable assembly and provide for a handle that can comfortably accommodate a variety of different user heights and postures.

Claims 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20060076203 A1), in view of Vu (US 20090272779 A1), in view of Tsai (US 5884362 A1), and further in view of Demaline (US 3881644 A).

	Regarding Claim 11, Miller, modified above, discloses all of the elements of the invention described in claim 10 above except; further comprising a strap loop disposed on an upper portion of the telescoping extension.
	Wherein Miller teaches an upper portion (5 in Modified Figure 1 above) of a telescopic extension (110). (Figs. 1-3; [0027])
	Demaline further teaches a strap loop (1 in Modified Figure 4 below) disposed on a portion of the telescoping extension (wherein bolt members (40A, 40B) are used to telescopically adjust the length of members (12A and 12B). (Fig. 4; Col. 3, Lines 39-45; Col. 4, Lines 1-13)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Miller, and provide for a strap loop as taught by Demaline. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide a strap loop to a telescopic extension, in order to conveniently attach a strap or securement member to the telescopic extension member.


    PNG
    media_image5.png
    27
    26
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image13.png
    624
    484
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    27
    158
    media_image14.png
    Greyscale


	Regarding Claim 12, Miller, modified above, discloses all of the elements of the invention described in claim 11 above except; further comprising a strap that passes through the strap loop and is configured to go around a user's torso.
	Demaline further teaches a strap (80) that passes through the strap loop (1 in Modified Figure 4 above) and is configured to go around a user’s torso. (Wherein Demaline teaches “This belt 80 can be used for dual purposes, one of which further secures the frame to the wearer by strapping and locking the belt around the middle girth of the user.”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Miller, and provide for a torso retention strap as taught by Demaline. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for a strap on an extension handle to further secure the luggage to the user and enhance stability and securement of the luggage while they maneuver it.

	Regarding Claim 19, Miller, modified above, discloses all of the elements of the invention described in claim 18 above except; further comprising a strap loop disposed on an upper portion of the telescoping extension.
	Wherein Miller teaches an upper portion (5 in Modified Figure 1 above) of a telescopic extension (110). (Figs. 1-3; [0027])
	Demaline further teaches a strap loop (1 in Modified Figure 4 above) disposed on a portion of the telescoping extension (wherein bolt members (40A, 40B) are used to telescopically adjust the length of members (12A and 12B). (Fig. 4; Col. 3, Lines 39-45; Col. 4, Lines 1-13)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Miller, and provide for a strap loop as taught by Demaline. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide a strap loop to a telescopic extension, in order to conveniently attach a strap or securement member to the telescopic extension member.

	Regarding Claim 20, Miller, modified above, discloses all of the elements of the invention described in claim 19 above except; further comprising a strap that passes through the strap loop and is configured to go around a user's torso.
	Demaline further teaches a strap (80) that passes through the strap loop (1 in Modified Figure 4 above) and is configured to go around a user’s torso. (Wherein Demaline teaches “This belt 80 can be used for dual purposes, one of which further secures the frame to the wearer by strapping and locking the belt around the middle girth of the user.”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Miller, and provide for a torso retention strap as taught by Demaline. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for a strap on an extension handle to further secure the luggage to the user and enhance stability and securement of the luggage while they maneuver it.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Nykoluk et al. (US 20020144874 A1), teaches a pivotal handle for towable luggage.
Huang (US 6575274 B1), teaches an adjustable pulling handle for rollaway luggage.
Cheng (US 6122800 A), teaches an expandable pull rod for luggage.
Kuo et al. (US 20040181906 A1), teaches a retractable handle that can swivel about an axis.
Walker (US 10383427 B1), teaches a backpack support device featuring arcuate shoulder hooks.
Johnson (US 10328963 B2), teaches a harness and pulling assembly.
Mathison (US 7621066 B1), teaches a fishing rod holder.
Tu (US 5901822 A), teaches a retractable handle with a pivot point.
Johnson (US D382987 S), teaches a bib with arcuate shoulder hooks.
Liang (US 5464080 A), teaches a universally pivotal luggage steering apparatus.
Elledge (US 5323943 A), teaches a lawn chair caddy apparatus with arcuate shoulder hooks.
Miller (US 2712404 A), teaches a pack frame with arcuate shoulder hooks.
Noland (US 3009613 A), teaches a body supported table shelf with swiveling arcuate shoulder hooks.
Fails (US 4045040 A), teaches a deer stand and carrier.
Battles (US 1969199 A), teaches a pack carrier with arcuate shoulder hooks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733               

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733